DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12, 14-20 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tajima et al. (JP2018030624) in view of Sylegard (U.S. Patent No. 5662223).
Regarding Claim 1, Tajima et al. discloses a wall-lid reinforcement system for the reinforcement of a storage and/or transport box of goods 10 (Figure 1) wherein the box comprises: a base body 20 (figure 1) formed by side walls and a bottom wall (figure 1), each one comprising interior and exterior faces wherein the interior faces define an interior space with an opening 21 (figure 2); and a lid 30 (Figure 1) with an inner face (figure 7), an outer face and a peripheral edge to close the opening of the base body  (figure 1) and to define a closed configuration of the box; wherein the wall-lid reinforcement system comprises: at least one wall reinforcement body 26/4A (figure 4) arranged on at least one face of at least one side wall of the base body of the box, wherein the at least one wall reinforcement body comprises a wall support area arranged towards the opening of the base body (Figure 4); and at least one lid reinforcement body arranged on the inner face of the lid 4B/4C (Figure 7), wherein the at least one lid reinforcement body comprises a lid support area that faces the wall support area when the box is closed (Figure 7); wherein the at least one wall reinforcement body and the at least one lid reinforcement body define at least one reinforcement assembly (Figure 1 and 7) and wherein the at least one reinforcement assembly is arranged on each side wall of the base body 4A (Figure 1); wherein reinforcement assemblies on opposite side walls of the base body are arranged facing each other (Figure 1), forming a pair of opposite reinforcement assemblies (Figure 1).  Tajima does not disclose wherein the wall-lid reinforcement system further comprises a plurality of upper reinforcement elements, wherein each of the upper reinforcement elements joins opposite reinforcement assemblies and being arranged on the inner face of the lid; and wherein the wall-lid reinforcement system is integrated to the box and made of the same material of the box.  However, Sylegard teaches wherein the wall-lid reinforcement system further comprises a plurality of upper reinforcement elements (figure 2), wherein each of the upper reinforcement elements joins opposite reinforcement assemblies and being arranged on the inner face of the lid 20 (Figure 2); and wherein the wall-lid reinforcement system is integrated to the box and made of the same material of the box (Figure 2).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tajima et al. to include the above, as taught by Sylegard, in order to provide additional structural support for the lid.
Regarding Claim 2, Tajima et al. discloses the at least one wall reinforcement body is arranged on the inner face of each side wall of the base body and wherein the at least one lid reinforcement body is arranged towards inside the peripheral edge of the lid (Figure 1).
Regarding Claim 3, Tajima et al. discloses the at least one wall reinforcement body and/or the at least one lid reinforcement body have a curved surface (Figure 1).
Regarding Claim 4, Tajima et al. discloses the edges of the curved surface of the at least one wall reinforcement body and/or the at least one lid reinforcement body are arranged tangentially to the side walls and/or lid, respectively (Figure 1).
Regarding Claims 9 and 10, Tajima et al. teaches all the limitations substantially as claimed except for each of the upper reinforcement elements is configured as an arched profile beam with a wider cross section towards the peripheral edge of the top; and the at least one lid reinforcement body projects outward the inner face of the lid, entering the opening of the base body in the closed box configuration.  However, Sylegard teaches each of the upper reinforcement elements is configured as an arched profile beam with a wider cross section towards the peripheral edge of the top 23 (Figure 1); and the at least one lid reinforcement body projects outward the inner face of the lid, entering the opening of the base body in the closed box configuration (figure 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tajima et al. to include the above, as taught by Sylegard, in order to provide additional structural support for the lid.
Regarding Claim 11, Tajima et al. discloses the wall support area and the lid support area facing said wall support area are at least partially contacted 27B/37B (figure 4 and 7).
Regarding Claim 12, Tajima et al. discloses the at least one wall reinforcement body and the at least one lid reinforcement body are arranged substantially vertically (Figure 4 and 7).
Regarding Claim 14, Tajima et al. discloses material of the box is selected from the group formed by materials that favor thermal insulation (paragraph 24 and 25).
Regarding Claim 15, Tajima et al. discloses a box for the storage and/or transport of goods 10 (Figure 1), comprising: a base body 20 (Figure 1) formed by side walls and a bottom wall (Figure 1), each one comprising interior and exterior faces (Figure 1) wherein the interior faces define an interior space with an opening 21 (Figure 2); and a lid 30 (Figure 1) with an inner face, an outer face and a peripheral edge to close the opening of the base body (Figure 1 and 4) and to define a closed configuration of the box (Figure 1; when lid closed); wherein it also comprises a wall-lid reinforcement system according to claim 1 (Figure 1).
Regarding Claim 16, Tajima et al. discloses the opening of the base body comprises a perimeter edge with a first connection means and in that the inner face of the lid comprises a perimeter edge with a second connection means, said first and second means of connection being complementary to each other (Figure 1, 4 and 7).
Regarding Claim 17, Tajima et al. discloses the first connecting means corresponds to a connecting edge projecting upward the opening and wherein the second connecting means corresponds to a connecting groove arranged to receive the connecting edge (Figure 4 and 7).
Regarding Claim 18, Tajima et al. discloses the inner face of the base body bottom comprises an arrangement of grooves 23c (Figure 3).
Regarding Claim 19, Tajima et al. discloses the outer face of the base body bottom comprises a configuration of stacking recesses and grooves, wherein said stacking grooves are configured to receive stacking projections arranged on the exterior face of the lid (paragraph 30 and 31).
Regarding Claim 20, Tajima et al. discloses the base body comprises four side walls (Figure 1), two major side walls and two minor side walls (Figure 1) wherein the wall-lid reinforcement system comprises at least one reinforcement assembly arranged in each minor side wall and at least two reinforcement assemblies arranged in each major side wall (Figure 1).
Regarding Claim 39, Tajima et al. discloses the material of the box is expanded polystyrene (EPS)(Paragraph 24-25).
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Response to Arguments
Applicant's arguments filed 1/10/22 have been fully considered but they are not persuasive. 
Applicant argues it would not be obvious to combine Tajima et al. and Sylegard since Sylegard doesn’t teach reinforcement elements in the lid.  However, while it isn’t stated, the ribs Tajima et al. would reinforce/support the lid and provide additional structure to the lid similar to Sylegard while also functioning separately as gripping structure.  As currently rejected, Tajima et al. now teaches the reinforcement assembly on each side wall of the base body (figure 1, see above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.J.V/Examiner, Art Unit 3733                                                                                                                                                                                                        


/DON M ANDERSON/Primary Examiner, Art Unit 3733